Name: Council Regulation (EEC) No 1865/82 of 29 June 1982 suspending certain provisions of Regulation (EEC) No 3796/81 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 82 No L 206/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1865/82 of 29 June 1982 suspending certain provisions of Regulation (EEC) No 3796/81 on the common organization of the market in fishery products THE COUNCIL OF THE EUROPEAN COMMUNITIES, the desired time limits, for reinstituting the system of financial compensation provided for in Article 11 of Regulation (EEC) No 100/76 (3) ; Whereas provision should be made in so far as is at all possible to apply this measure as from 1 June 1982, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, HAS ADOPTED THIS REGULATION : Article 1Having regard to the opinion of the European Parliament ('), The application of Articles 13 amd 14 of Regulation (EEC) No 3796/81 shall be suspended until 31 December 1982. Article 2 Whereas Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (2) has been applicable since 1 June 1982, but whereas certain provisions that are necessary for its effective application have up to the present been unable to operate owing to the complexity of the problems to be resolved, which causes serious difficulties in the functioning of the market organization ; The provisions of Article 11 of Regulation (EEC) No 100/76 and those of all the acts adopted for the execu ­ tion thereof shall remain applicable until 31 December 1982 . Article 3Whereas this concerns in particular the system of financial compensation provided for in Article 13 and the system of the carry-over premium provided fpr in Article 14 of the said Regulation ; Articles 1 and 2 shall apply to all withdrawal opera ­ tions undertaken as from 1 June 1982, provided that this does not prejudice any individual rights that may have been acquired by the day of the entry into force of this Regulation . Article 4 Whereas in order to ensure the smooth functioning of the common organization of the markets, it is impor ­ tant, in the irrefutable public interest of the Commu ­ nity, to suspend until 31 December 1982 the applica ­ tion of Articles 13 and 14 of that Regulation and to make provision on a temporary basis, so that the fish ­ eries sector can adapt to the new arrangements within This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&gt;) OJ No C 149 , 14. 6 . 1982, p . 90 . (2) OJ No L 379, 31 . 12 . 1981 , p . 1 . (3) OJ No L 20, 28 . 1 . 1976, p . 1 . No L 206/2 Official Journal of the European Communities 14. 7 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1982. For the Council The President P. de KEERSMAEKER